                                                                              JA
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 1 of 13


                                                                                     Aug 31, 2020
                            UNITED STATES DISTRICT COURT
                            SO UTH ER N D ISTR ICT O F FL O R ID A
                 20-20189-CR-MOORE/BECERRA
                      CaseNo.
                                      18U.S.C.j1349
                                      18U.S.C.j982
  UNITED STATES OF AM ERICA

  VS.

  PAUL W AND,

                 D efendant.
                                            /

                                       INFORM ATION
        The United StatesAttorney charges:

                                 GENERAI,ALLEGATIO NS
        Atal1timesm aterialto thislnfonnation:

                                   The C arec reditProaram

               Synchrony Bank (ldsyncltrony Bnnk''),afederally insured bank,wasa çûfinancial
 institution''as defined by Title 18, United StatesCode,Section 20.

        2.     Synchrony Bank offered to the public Carecredit, a health care creditcard that

 could be used to pay forout-of-pocketm edicalexpensesnotcovered by medicalinsurance, and

 providedby apre-approved network ofhealth care providerswho were enrolled with Carecredit.

 Hea1th careproviderswho appliedtoparticipatein the Carecreditnetwork and were approved by

 Synchrony Bank could offer Carecredit cards to their patients. Providers who enrolled in

 Carecreditagreed to abide by, am ong others,thefollowing term s,each ofwhich wasm aterialto

 Synchrony Bank:

        a.     Patients'Carecreditaccounts could only be charged for costs incurred orservices
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 2 of 13



                  actually rendered withinthirty daysofacharge;

                  Carecredit providers could only process charges for the sale of goods or care

                  rendered by the providerenzolled w ith the Carecreditprogrnm ;and

          C.       Crecreditprovidersoram emberoftheprovider'sstaffwere required to inform

                  Crecreditcardholders(i.e.,thepatientsreceiving theservices)thatthedeferred
                  interestprogram forCarecreditcardscarried an annualpercentage rateof26.99.

                                      The M edicare Prozram

                  TheM edicareProgram (çtM edicare'')wasafederallyftmdedprogrnm thatprovided
  free or below-costhealth care benefhs to certain individuals,prim arily the elderly,blind, and

  disabled.Thebenefhsavailable underM edicr ew eregovem ed by federalstatutesandregulations.

  TheUnited StatesDepartmentofHealth and Human Services(ttHHS''),through itsagency,the
  Centers for M edicare and M edicaid Services (:iCM S''),oversaw and administered M edicare.
  Individuals who received benetits tmder M edicare were comm only referred to as M edicare

  ççbeneficiaries.''

          4.      M edicarewasatçhealth carebenefh program ''asdefined by Title 18,United States

  Code,Section24(b).
          5.      M edicare program s covering different types of benetits w ere separated into

  differentprogram tçparts.'' PartB oftheM edicare Program wasamedicalinsuranceprogram that

  covered,among other things,certain physician and outpatient services,and other health care

  benefits,item s and services.

                  For Florida benefieiaries,M edicare PartB's insurance coverage forphysician and

  outpatientservicesand related health carebenetits,item s,and serviceswasadm inistered by First
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 3 of 13




  CoastServiceOptions,lnc.(içFirstCoasf')pursuantto acontractwithHHS.
                Physicians, clinics, and other health care providers that provided services to

  M edicare beneficiaries were able to apply for and obtain a tçprovidernum ber.'' A health care

  providerthatreceived aM edicareprovidernumberwasabletofileclaim swith M edicareto obtain

  reim btlrsem entforservieesprovided to benetk iaries.A M edicare claim w asrequired to setforth,

  am ong otherthings,the beneficiary's nnm e and M edicare identification ntlm ber,the services that

  w ere perfonned for the beneficiary,the date that the services w ere provided,the cost of the

  services,and the nam e and providernum berofthe physician orotherhealth care providerwho

  ordered orperform ed the services.

         8.     The M edicare PartB m ogram generally w ould pay a substantialportion ofthe cost

  ofthephysician oroutpatientservicesorrelated health care benefits,item s,and servicesthatw ere

  m edically necessary and ordered by licensed dodors or other licensed,qualitied health care

  providers.

         9.     Paym ents under M edicare Pal't B w ere often m ade directly to the health care

  providerratherthan to thebeneficiary. Forthisto occur,the beneficiary would assign theright

  of paym ent to the health care provider. Once such an assignm ent took place, the health care

  providerwould asstlm etheresponsibility forsubmitting claim sto,and receiving paym entsfrom ,

  M edicare.

         10.    U nder M edicare's rules and regulations, physician and outpatient services and

  related health care benefits, item s, or services m ust be m edically necessary and ordered by a

  licensed doctor or other licensed, qualified health care provider in order to be reim bursed by

  M edicare.
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 4 of 13



                M anualspinalm anipulation wasahealth care servicethatmay havebeen eligible

  for reim bm sem ent by M edicare under Pa14 B . M edicare w ould reim burse for m anual spinal

  m anipulation services only when certain conditions were met, such as w hen the services w ere

  provided by a chilopractororotherqualified provider. M edicare PartB did notcoverany other

  servicesortestsprovided orordered by achiroprador.

                      The D efendant.Related C om panies and lndividuals

         12.    Defendant PAUL W AND was a resident of Broward County and a clinical

  neurologistmedicaldoctor (tçM .D.''). W AND was enrolled as a M edicare provider and a
  Carecreditprovider.

         13. DynamicM edicalServices,lnc.(tçDynamicM edical'')wasacorporationorganized
  tm derthe law s ofthe State ofFlorida w ith a principalplace of business located at 1490 W 49th

  Place,Suite 204,Hialeah,Florida 33321.

         14.    Dermis Nobbe was a resident of M iam i-Dade County,a chiropractic m edical

  doctor,andthepresidentofDynam icM edicalServices.ln orarotmd 2010, N obbew asterm inated

  from theCarecreditprogrnm asaresultofengaging in Gûrisky''transactions.

           Conspiracy to C om m itW ire Fraud,Bank Fraud,and H ealth C are Fraud
                                       (18U.S.C.j1349)
         From in oraround June 2017,and continuing through in orarotmd N ovem ber2019, in

  M inm i-Dade County,in theSouthem Distrid ofFlorida,and elsewhere,thedefendant,

                                         PA U L W AN D ,

  did willfully,thatis,with the intentto further the objects ofthe conspiracy,and knowingly
  combine,conspire,confederate,and agreewith DermisNobbe and othersknown and unknown to
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 5 of 13



  theUnited StatesAttorney to commitcertain offensesagainsttheUnited States,thatis:

        a.     to knowingly and with the intentto defraud,devise and intend to devise a scheme

                  and artiticeto defraud and forobtaining m oney and property by m eansofm aterially

                  false and fraudulent pretenses, representations, and prom ises, know ing that the

               pretenses,representations,and prom iseswere false and fraudulentw hen m ade,and

                  did knowingly transmit and cause to be transm itted, by m eans of wire

                  com m tm ication in interstate com m erce, certain w ritings, signs,signals,pictures,

                  and sounds,for the purpose of executing the schem e and artifice,in violation of

                  Title 18,U nited States Code,Section 1343;

        b.        to knowingly,and with intentto defraud,execute,and cause the execution of,a

                  schem e and artitice to defraud one or m ore financial institutions, including

                  Synchrony Bank,which schem e and artifice would employ a m aterialfalsehood,

              '   and to know ingly execute,and cause the execution of,a schem e and artitice to

                  obtain moneys and ftm dsowned by,and tmderthe custody and controlof,one or

                  m ore financial institutions, by m eans of false and fraudulent pretenses,

                  representations,and prom ises relating to a m aterialfact,in violation of Title 18,

                  UnitedStatesCode,Section 1344(1)and(2);and
                  to know ingly and w illfully execute a schem e and artifice to defraud a health care

                  benefit progrnm affecting com m erce,as defined in Title 18,U nited States Code,

                  Section 24(b),thatis,M edicare,and to obtain,by meansofmaterially falseand
                  fraudulentpretenses,representations,and prom ises,m oney and property ow ned by,

                  and under the custody and control of, said health care benefit program , in
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 6 of 13



                 connection with the delivery ofand paym entforhealth care benefhs,item s,and

                 services,in violation ofTitle 18,United StatesC ode,Section 1347.

                                     Purpose of the Conspiracv

         15.     lt w as a purpose of the conspiracy for the defendant and his co-conspirators to

  unlawfullyenrichthemselvesby,amongotherthings:(a)submitlingand causingthesubmission
  offalseandfraudulent(i)applicationsto SynchronyBarlk forCarecreditaccounts;(ii)claimsto
  Synchrony Bank for services thatw ere m edically urmecessary,never provided,not provided as

  represented,andnoteligibleforpaymenttllrough CareCredit;and (iii)claimsto M edicarefor
  servicesthatw ere m edically unnecessary,thatw ere noteligible forreim bursem ent,and thatw ere

  neverprovided asrepresented;(b)concealing the submission offalseand fraudulentclaimsto
  SynchronyBankandM edicare;and(c)divertingfraudproceedsfortheirpersonaluseandbenefit,
  theuseand benefh ofothers,and to ft
                                    zrtherthefraud.

                               M anner and M eansofthe Conspiracv

         The m nnner and m eans by w hich the defendant and his co-conspirators sought to

  accomplishtheobjectsandpurposeoftheconspiracyincluded,nmongothers:
         16.     PA UL W A N D subm itted a false and fraudulentapplication to Synchrony Bank to

  becom e an approved health care provider in the C arecredit netw ork, in w hich W A N D falsely

  represented that W AN D w ould provide treatm ent to Carecredit patients, and that Carecredit

  patientsw ould only be billed for services actually rendered w ithin thirty days of a charge to their

  Cazecredit account. ln so doing,W AN D coneealed from Synchzony Bank thatD ennis N obbe,

  ratherthan W A ND ,w ould be the person treating and charging the Carecreditpatients.

         17.     DermisN obbe encouraged hispatientsathis chiropractic clinic,Dynam ic M edical,
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 7 of 13



  to open Carecreditconsum eraccounts,and concealed from thesepatientsthefactthathewasnot

  an authorized Carecreditprovider.

          18.   PAUL W AND and DennisNobbe used W AND'SCarecreditprovideraccountto

  subm itand cause to be subm itted charges to the Carecreditconsum er accounts for Dynam ic

  M edical's patientsfor services thatwere performed by DennisNobbe ratherthan W AND , that

  were notperform ed atall,and thatwere notrendered within thirty days ofthe chargesto these

  Carecreditaccounts,andthus,werenoteligibleforpaymentthrough Carecredit.

                UponachargeplacedonaDynamicM edicalpatient'sCrecreditaccountthrough
  PA UL W AN D ,Carecreditw ould deposit,viainterstate wire com m unications, into bank accounts

  controlled by W AN D ,the am otm tcharged to a patient account, less processing and transaction

  fees.

                As a resultof such false and fraudulentcharges to Dynam ic M edicalpatients'

  Carecredit cards under the nmne of PA UL W AN D , Synchrony Bank paid approxim ately

  $1,315,560 into bnnk accountscontrolledby W AND.
          21.   PAUL W AND also signed documents enrolling himself with M edicare as a

  provider so thatW AND could subm itclaims to,and receive payments from ,M edicare. In the

  emollmentdocuments,W AND promised(i)toabidebyMedicarenzles,regulations,andprogram
  instnzctions;(ii)nottoknowingly presentorcausetobepresentedfalseorfraudulentclaimsfor
  paymentbyM edicare;and(iii)nottosubmitclaimswithdeliberateignoraneeorrecklessdisregrd
  oftheirtnzth orfalsity.

          22.   ln exchange for kickbacks and bribes from D ennis N obbe, PA UL W AN D

  subm itledandcausedtobesubm itted claim sto M edicarethatfalsely andfraudulently represented
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 8 of 13



  thatW AND had performed eertain services when, in truth and in fad,those services had been

  perform ed by DennisN obbe,a chiropractor,and were thus noteligible forany reimbursement

  from M edicare.

         23.    PA UL W AND entered into sham contractswith DennisN obbethatdisguised the

  kickbaeks and bribes as paym ents from Dennis Nobbe to W AND for lease payments and

  m anagem ent,m arketing,and merchandising services.

         24.    A s a result of these false and fraudulent claim s, M edicare paid approxim ately

  $515,251to bank accountscontrolled by PAUL W AND.

                PAUL W AND wired approximately $1,091,080 of funds thatwere falsely and
  fraudulently obtained from Synchrony Bnnk and M edicare to DennisNobbe, via interstate w ire

  communieation,W AND retained approxim ately $366,162ofthefalsely andfraudulentlyobtained
  CarecreditandM edicarefundsforhimself,forhispersonaluseandbenefitandtheuseandbenefit

  ofothers.

         A11inviolation ofTitle 18,United StatesCode,Section 1349.

                                         FO R FEITU RE
                                        (18U.S.C.j982)
                The allegationsofthisInform ation arehereby re-alleged and by thisreference fully

  incorporated herein forthepup oseofalleging forfeitureto the United Statesofcertain property

  in w hich the defendant,PA U L W AN D ,has an interest.

                Upon conviction ofa violation,or conspiracy to com mita violation,ofTitle 18,

  U nited States Code,Sections 1343 or 1344,as alleged in this Inform ation,the defendant shall

  forfeitto theUnited Statesany property constituting,orderived from , proceedsthe person obtained




                                                 8
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 9 of 13



  directly orindirectly,as the resultofsuch violation, pursuantto Title 18,United States Code,

  Section982(a)(2)(A).
                U pon conviction of a violation,or conspiracy to com m it a violation, of Title 18,

  United States Code,Sedion 1347,as alleged in thislnform ation, the defendantshallforfeitto the

  United Statesany property,realorpersonal, that constitutes or is derived,diredly or indirectly,

  from grossproceedstraceabletothecomm ission oftheoffense, pursuantto Title 18,United States

  Code,Section982(a)(7).
                Thepropertysubjecttoforfeitureasaresultoftheallegedoffensesincludes,butis
  notlimitedto,aforfeitmemoneyjudgmentof$366,162.




                                                9
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 10 of 13



         Al1pursuantto Title 18,United StatesCode, Section 982 and the proceduressetforth in

   Title21,United StatesCode,Section 853, asincorporatedby Title18,United StatesCode, Section

   982(b)(1).

                                                1                 M
                                            AR IA N A FA JARD O OR SH AN
                                            UN ITED STATES ATTORN EY
                                            SO U TH ERN DISTR ICT O F FLOR ID A

                                            ROBERT ZINK
                                            CH IEF
                                            CRIM m AL DIVISION,FRAUD SECTION
                                            U .S.D EPA RTM EN T OF JU STICE

                                            A LLAN M EDIN A
                                            D EPU TY CH IEF
                                            CIUM m A L D IV ISIO N ,FR AU D SECTION
                                            U .s.DEPA RTM EN T OF JU STICE



                                      By:                               r
                                            SA R A      G
                                            TRIA L A TTOM EY
                                            CRIM IN A L D IV ISION ,FR AU D SECTION
                                            U.s.DEPARTM EN T oF JUSTICE




                                              10
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 11 of 13
                                              UNITED STATES DISTRICT CO URT
                                             SOUTH ERN DISTRICT OF FLORIDA

UNITED STATESO F AM ERICA                                  CASE N O.

                                                           CERTIFICATE O F TRIAL ATTO RNEY*
PAUL W AND,
                                                           Superseding Case Inform ation:
                              Defendant.         /
CourtDivijiop:(sel
                 ectone)                                   New defendantls)          Yes       No
 /     M lam l              K ey W est                     Num berofnew defendants
       FTL                  W PB           FTP             Totalnumberofcounts

                 Ihave carefully considered theallegations ofthe indictment, the numberofdefendants,the num berof
                 probable witnessesandthelegalcom plexitiesofthe lndictment/lnformation attachedhereto.
                 lam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                 Courtin Setting theircalendars and scheduling criminaltrialsunderthe mandate ofthe Speedy Trial
                 Act,Title 28 U.S.C.Section 3161.
                 lnterpreter:       (YesorNo)         No
                 Listlanguageand/ordialect
                 Thiscase willtake 0 daysforthe partiesto try.
                 Pleasecheck appropriatecategory and typeofoffense listed below:
                 tcheckortlyone)                                  lcheckontyone)

       I         0 to 5 days                     ?'               Petty
       11        6 to 10 days                                     M inor
       Ill       l1to20days                                       M isdem .
       IV        21to 60 days                                     Felony             z
       V         61 daysand over
       6.        Hasthiscasepreviouslybeen filedinthisDistrictCourt?               (YesorNo)   No
        Ifyes:Judge                                        CaseNo.
        (Attachcopyofdispositiveorder)
        H&sacomplaintbeenfiledinthismatter?                (YesorNo)          N0
        lfyes:M agistrateCaseNo.
        Re
        D latedm iscellaneousnum bers:                     -
                                                               zMujmrTwm
         efendantts)infederalcustodyasof
        Defendantts)instatecustodyasof
        Rule20 from the Districtof
        lsthisapotentialdeathpenalty case?(YesorNo)                  No
                 Doesthiscaseoriginate from am atterpending in theCentralRegion ofthe U .S.Attorney'sOffice
                 priortoAugust9,2013(Mag.JudgeAlicia0.Valle)?                      Yes         No ?'
                 Doesthiscase originatefrom am atterpending in theNorthern Region ofthe U .S.Attorney'sOffice
                 priortoAugust8,2014(Mag.JudgeShaniek Maynard)?                    Yes         No z
       9.        Doesthiscaseoriginate from a matterpending in the CentralRegion oftheU .S.Attorney'sOftice
                 priortoOctober3,20l9(M ag.JudgeJaredStrauss)?                     Yes         No ?'
                                                                                           *

                                                                  SARA L
                                                                  DOJTY AL ATTORNEY
'Penaltysheetts)attached                                          COURT ID No.A5502508                 Rsv6/s/xx
Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 12 of 13



                           UNITED STATES DISTRICT CO URT
                           SOUTHERN DISTRICT OF FLO RIDA


                                     PENA LTY SH E ET

  D efendant'sN am e:                  PAU L W A N D

  Case N o:

  Count#: 1

     Title 18sUnited StatesCode.Section 1349

     Conspiracv to Comm itW ireFraud.Bnnk Fraud. and Hea1th Care Fraud

  *M ax Penalty: Twentv (20)vears'im prisonm ent

  Count#:




  *M ax Penaltv:

  Count#:




  *M ax Penaltv:

  Count#:




 *M ax Penalty:

 *Refers only to possible term ofincarceration, does notinclude possible fines,restitution,
 specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
 Case 1:20-cr-20189-KMM Document 1 Entered on FLSD Docket 08/31/2020 Page 13 of 13

A0 455(Rev.01/09)Wai
                   verofanIndictment

                                    U NITED STATES D ISTRICT C OURT
                                                         forthe
                                               Southern DistrictofFlorida

               United StatesofAm erica
                               V.                                CaseNo.

                    PAUL W AND?-
                      .- - -        -.-.--

                       Defendant
                                             W AIVER OF AN INDICTM ENT

       lunderstand thatIhavebeen accused ofone orm oreoffensespunishableby imprisonmentformorethan one
year. Iwasadvised inopen courtofmy rightsandthenature ofthe proposed chargesagainstm e.

       Afterreceiving thisadvice,Iwaivemy rightto prosecution by indictmentand consentto prosecution by
information.



D ate:




                                                                             Si
                                                                              gnatureofdefendant'
                                                                                                sattorney


                                                                            Printednameofdefendant'
                                                                                                  sattorney




                                                                              Judge'
                                                                                   sprinted nameand title
